                                 IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF NEW MEXICO
                                          ______________________

         MARK CALERO,

                           Plaintiff,

                  v.                                                               No. 1:20-cv-01015-KWR-KK

         CORECIVIC of TENNESSEE, LLC.,

                           Defendant.

                               MEMORANDUM OPINION AND ORDER
                            GRANTING DEFENDANT’S MOTION TO DISMISS

         THIS MATTER comes before the Court upon Defendant CoreCivic of Tennessee’s

Motion to Dismiss for Failure to State a Claim1, filed on October 12, 2020. Doc. 7. Having

reviewed the parties’ pleadings and the applicable law, the Court finds that Defendant’s motion is

well-taken and therefore is GRANTED.

                                                 BACKGROUND

         This case arises from Plaintiff’s alleged wrongful termination by Defendant from his

position as a Detention Officer at Defendant’s Torrance County Detention Facility.

         Plaintiff was hired by Defendant as a detention officer on August 26, 2019. Compl., ¶ 7.

The Complaint alleges that as of his last competency rating on March 9, 2019, Defendant stated

that Plaintiff was meeting all expectations of his job and indicated that he “should seek promotion

when eligible.” Id., ¶¶ 8-9.




1
 Plaintiff’s Complaint originally identifies CoreCivic, Inc. as the Defendant. The parties filed a stipulation to dismiss
and substitute that defendant with Defendant CoreCivic of Tennessee, LLC as the appropriate defendant and Plaintiff’s
employer. Doc. 30. Accordingly, the Court refers to CoreCivic of Tennessee, LLC in this motion to dismiss.
        The Complaint alleges that, “on behalf of himself and others employed by [Defendant],”

[Plaintiff] began calling and leaving voicemails with HR at the facility, requesting information as

to how Defendant intended to respond to and protect its employees from the dangers of COVID-

19. Id., ¶ 10. On May 15, 2020, Plaintiff called in sick to work with allegedly COVID-like

symptoms. Id., ¶ 11. Plaintiff took a COVID test, which came back negative on May 26, 2020.

Id., ¶ 12. The Complaint alleges that, although Plaintiff had not been to the detention facility since

calling in sick and was personally unaware of the number of positive COVID cases within the

facility for either officers or inmates, he was informed by several fellow officers that COVID

numbers were high. Id., ¶ 13. Plaintiff alleges that on that day, and others thereafter, he attempted

multiple times to contact HR by phone and email regarding the facility’s COVID safety protocols

and plans, leaving “at least” five voicemails. Id., ¶¶ 14-15.

        On June 1, Plaintiff received a telephone call from a supervisor questioning whether he

intended to return to work. Id., ¶ 16. Plaintiff informed his supervisor of his COVID-related

inquiries to HR and was purportedly informed that his supervisor was present with HR and that

someone would get back to him shortly. Id., ¶ 17. The Complaint alleges that no one returned his

calls or emails. Id., ¶ 18.

        Events Leading to Plaintiff’s Termination

        Plaintiff is a member of the New Mexico Civil Guard, “a private group supporting the rule

of law and the 2nd Amendment.” Id., ¶ 19. On June 1st, 2020, Plaintiff attended a protest event in

Albuquerque, New Mexico with members of the New Mexico Civil Guard. Id., ¶ 20. The

members, including Plaintiff, openly carried firearms at the protest. Id., ¶ 21. Plaintiff was

photographed carrying a gun by a local news outlet, which published the photograph online in a

news article, allegedly without Plaintiff’s permission. Id., ¶¶ 23-24, 32.



                                                      2
       On June 4th, 2020, Plaintiff was issued a “Facility Employee Problem Solving Notice,”

when a supervisor saw the article and photograph of Plaintiff. Id., ¶ 25. The Notice provided the

following:

       On 6/3/2020, while reviewing social media, Shift Supervisor [redacted] Cole,
       discovered a new story on www.kunm.org, regarding a group of armed militia who
       were present at a protest occurring on 6/1/2020 in Albuquerque, NM. A photograph
       of you holding an assault rifle is attached to this story and demonstrates your
       presence and participation with a group calling themselves the New Mexico Civil
       Guard.

       Your active engagement with an organization that promotes the use of deadly force
       by private citizens against those engaged in peaceful protest undermines our
       confidence in your commitment to follow policy and procedure and in your ability
       to conduct yourself appropriately and with necessary restraint in the performance
       of your duties giving appropriate deference to the rights and interests of the
       detainees to which you are responsible for overseeing: For these reasons your
       employment with CoreCivic is terminated.

Doc. 1-1, Ex. 3.

       Plaintiff alleges that neither he nor any members of the New Mexico Civil Guard

threatened anyone at the protest and that he was not provided an opportunity to discuss or explain

the photograph and the circumstances of his attendance to a supervisor. Compl., ¶¶ 22, 28, 30.

The Complaint asserts, among other things, that Plaintiff was wrongfully terminated by Defendant

without the opportunity to seek redress, for behavior assumed to be against company policy but

without a proper investigation by his supervisors. Id, ¶ 33. Plaintiff alleges that his wrongful

termination was in fact in retaliation for his efforts to identify what COVID-19 safety measures

would be enacted for his and others’ safety. Id., ¶ 34.

       Plaintiff filed this case asserting the following claims against Defendant: wrongful

termination in violation of public policy (Count I); breach of contract (Count II); breach of the

covenant of good faith and fair dealing (Count III); and “malicious interference with

employment/prima facie tort” (Count IV). Defendant moves for dismissal of all counts. Doc. 7.

                                                     3
                                               Legal Standard

        Rule 12(b)(6) Motion to Dismiss

        Rule 12(b)(6) permits the Court to dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed.R.Civ.P. 12(b)(6). To survive a motion to dismiss, the Complaint

must have sufficient factual matter that if true, states a claim to relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). As such, a plaintiff’s “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007). All well-pleaded factual allegations are “viewed in the light most favorable to

the nonmoving party.” Brokers' Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136

(10th Cir. 2014). In ruling on a motion to dismiss, “a court should disregard all conclusory

statements of law and consider whether the remaining specific factual allegations, if assumed to

be true, plausibly suggest the defendant is liable.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d

1210, 1214 (10th Cir. 2011). Mere “labels and conclusions” or “formulaic recitation[s] of the

elements of a cause of action” will not suffice. Twombly, 550 U.S. at 555.

        A claim has facial plausibility “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Plausibility lies somewhere between possibility and probability; a

complaint must establish more than a mere possibility that the defendant acted unlawfully. Id.

(citing Twombly, 550 U.S. at 556); see also Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174,

1177 (10th Cir. 2007) (“[T]he mere metaphysical possibility that some plaintiff could prove some

set of facts in support of the pleaded claims is insufficient; the complainant must give the court

reason to believe that this plaintiff has a reasonable likelihood of mustering factual support for

these claims.”). “This requirement of plausibility serves not only to weed out claims that do not



                                                       4
(in the absence of additional allegations) have a reasonable prospect of success, but also to inform

the defendants of the actual grounds of the claim against them.” Robbins v. Oklahoma, 519 F.3d

1242, 1248 (10th Cir. 2008). The degree of specificity “depends on context”. Id. “Determining

whether a complaint states a plausible claim for relief will ... be a context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

                                            DISCUSSION

        Defendant argues that Plaintiff failed to assert sufficient factual allegations on all counts.

The Court agrees.

I.      Wrongful Termination in Violation of Public Policy (Count I).

        Plaintiff alleges that he was wrongfully terminated in retaliation “…for his continued

attempts to identify what actions would be taken by [Defendant] with regard to his health and

safety, as well as the health and safety of others during the COVIC-19 pandemic.” Compl., ¶¶ 34,

37. Defendant has stated, and Plaintiff has not contested, that he was an at-will employee. Thus,

for the purposes of the motion, the Court considers Plaintiff an at-will employee.

        The Law Regarding At-Will Termination

        In New Mexico, “Generally, either an employee or an employer may terminate an at-will

employment contract at any time, for any reason, without liability.” Melnick v. State Farm Mut.

Auto. Ins. Co., 1988-NMSC-012, ¶ 14, 106 N.M. 726, 730, 749 P.2d 1105, 1109. New Mexico

recognizes two exceptions to this general rule: “(1) wrongful discharge in violation of public policy

(retaliatory discharge); [and] (2) implied contract that restricts the employer's power to

discharge…” Id. at ¶ 14, 106 N.M. at 730, 749 P.2d at 1109. The tort of wrongful discharge is “a

narrow exception to the rule that an at-will employee may be discharged with or without cause.”

Shovelin v. Cent. New Mexico Elec. Co-op., Inc., 1993-NMSC-015, ¶ 24, 115 N.M. 293, 303, 850



                                                       5
P.2d 996, 1006. Here, the Complaint claims that Plaintiff’s discharge was against public policy in

New Mexico, thereby invoking that exception to the rule. Id., ¶ 39.

       Defendant argues that Plaintiff failed to allege facts supporting an exception to the general

rule of employment at-will because he failed to identify a public policy that Defendant allegedly

violated in terminating his employment, instead asserting that he was dismissed in retaliation for

his questioning of Defendant’s COVID-19 safety procedures. Doc. 7 at 8.

       Plaintiff contends that the “public policy exception [to terminable at-will employment] is

broader than Defendants [sic]” imply, and that such public policies may be evinced in “legislative

or judicial statements.” Doc. 13 at 4. Citing case law on how courts evaluate whether a public

policy exists, case law which also conforms to Defendant’s interpretation of the law, Plaintiff’s

Response states that he was wrongfully discharged against public interest in two respects: (1) For

“blowing the whistle regarding measures taken or not taken by the Defendant to protect employees

against COVID-19…” and (2) based upon the United States’ “long standing” support of peaceful

protests and the right to participate without being retaliated against by an employer. Id. at 5.

       The Court notes, however, that Plaintiff made no such allegation in his Complaint. Rather,

Plaintiff specified that it was his questioning of Defendant’s COVID-19 safety practices and his

armed attendance at a protest event which led to his purportedly wrongful termination. Compl.,

¶¶ 33-34; Doc. 13 at 5 (“Defendant retaliated against the Plaintiff through termination for his

involvement in a protest outside of his work hours and in no way connected to his employment.”).

Fatal to Plaintiff’s claim, he has not identified, in either his Complaint or in his Response in

Opposition to the Motion to Dismiss, a specific public policy that prohibits Defendant from

terminating his employment under the facts as alleged in the Complaint. Shovelin v. Cent. New

Mexico Elec. Co-op., Inc., 1993-NMSC-015, ¶ 25-26, 115 N.M. 293, 303-04, 850 P.2d 996, 1006-



                                                     6
07. (“The linchpin of a cause of action for retaliatory discharge is whether by discharging the

complaining employee the employer violated a “clear mandate of public policy… ‘[U]nless an

employee at will identifies a specific expression of public policy, he may be discharged with or

without cause.’ ”) (internal citation omitted).

       Plaintiff’s own citation to case law stands against his position. Plaintiff proffers Sherrill v.

Farmers Ins. Exch. (2016-NMCA-056, ¶ 18, 374 P.3d 723, 729) for the rules relating to assess

“whether a public policy exists to pursue a wrongful discharge.” Doc. 13 at 5. A careful reading

of Sherrill, however, provides further support for dismissal of Plaintiff’s case:

       In the absence of a clearly mandated public policy, the employer retains the right
       to terminate workers at will. The Illinois Supreme Court discussed the importance
       of requiring retaliatory discharge claims to rest on well-recognized and clear public
       policies:
       Any effort to evaluate the public policy exception with generalized concepts of
       fairness and justice will result in an elimination of the at-will doctrine itself.
       Further, generalized expressions of public policy fail to provide essential notice to
       employers. The phrase ‘clearly mandated public policy’ implies that the policy will
       be recognizable simply because it is clear. An employer should not be exposed to
       liability where a public policy standard is too general to provide any specific
       guidance or is so vague that it is subject to different interpretations....
       Similarly, in New Mexico, when an employee is discharged, contrary to a clear
       mandate of public policy, that employee has a cause of action for retaliatory
       discharge.

Sherrill v. Farmers Ins. Exch., 2016-NMCA-056, ¶ 16, 374 P.3d 723, 728–29 (internal citation

omitted).

       Accordingly, even accepting Plaintiff’s allegations in the Complaint as true, the Court

agrees with Defendant that Plaintiff has not identified any specific New Mexico public policy that

Defendant has purportedly violated, nor cited to applicable statutory or legislative sources creating

an exception to the at-will termination rule that would prevent dismissal of his claim. The Court

finds Plaintiff’s public policy arguments unconvincing. Doc. 13 at 3-4. Therefore, the Court

dismisses Plaintiff’s claim for wrongful termination (Count I).

                                                      7
II.     Breach of Contract (Count II) and Breach of Covenant of Good Faith and Fair
        Dealing (Count III).2

        Plaintiff’s Complaint asserts a breach of an implied contract claim and a breach of the

covenant of good faith and fair dealing “…in its employment contract with Plaintiff when they

discharged him for reasons other than his performance or conduct, and for reasons contrary to

public policy.” Compl., ¶¶ 43, 48. Defendant moves to dismiss these claims on the basis that

Plaintiff failed to “allege any facts from which the Court could reasonably infer that [Defendant]

made any representations or engaged in any conduct that could have created a reasonable

expectation on Plaintiff’s part that [Defendant] could only fire him for cause” and because New

Mexico has declined to recognize a cause of action for breach of implied covenant of good faith

and fair dealing in at-will employment arrangements. Doc. 7 at 10-12.

        The Law Regarding Breach of an Implied Contract

        In Hartbarger v. Frank Paxton Co. (1993-NMSC-029, 115 N.M. 665, 857 P.2d 776), the

Supreme Court of New Mexico outlined the requirements for demonstrating creation of an implied

contract in an at-will employment relationship, such that an employee could reasonably expect to

be terminated only for cause:

        To create an implied contract, the offer or promise must be sufficiently explicit to
        give rise to reasonable expectations. The at-will presumption that the employee has
        no reasonable expectation of continued employment applies only to a single term
        of an employment relationship—that of the employer's unabridged right to
        terminate the employee. The right to terminate is the only provision of an
        employment relationship that is challenged in a case such as the one at bar, where
        the employee claims that the employer promised that the employee would be
        discharged only for good cause. In recognizing the so-called “implied employment
        contract,” we actually have recognized only that an implied-in-fact contract term
        limiting the employer's right to terminate at will may modify the underlying
        employment relationship. In examining implied employment contract cases, we
        always have required that the promise that is claimed to have altered the presumed
        at-will term be sufficiently explicit to give rise to reasonable expectations of

2
 Plaintiff combines his arguments for these two Counts in his Response to the Motion to Dismiss. The Court therefore
addresses them together.

                                                             8
       termination for good cause only…An employer creates expectations by
       establishing policies or making promises. An implied contract is created only where
       an employer creates a reasonable expectation. The reasonableness of expectations
       is measured by just how definite, specific, or explicit has been the representation or
       conduct relied upon.

Hartbarger v. Frank Paxton Co., 1993-NMSC-029, ¶¶ 13-14, 115 N.M. 665, 672, 857 P.2d 776,

783 (emphasis in original) (internal citations omitted).

       Defendant argues that Plaintiff’s Complaint merely asserts that he received a good

evaluation and was encouraged to seek promotion when eligible, and that this is insufficient basis

to demonstrate creation of an implied contract and reasonable expectation that Plaintiff would only

be fired for cause. Doc. 7 at 11; See Garrity v. Overland Sheepskin Co. of Taos, 1996-NMSC-032,

¶ 10, 121 N.M. 710, 713, 917 P.2d 1382, 1385 (internal citation and quotations omitted) (“… [A]

vague impression or general feeling of continued employment is not sufficient to create an

employment contract…Courts have allowed an exception to the at-will employment rule when

there is an implied contract arising out of an employer's promise not to fire an employee except

for just cause. However, we will not find an implied contract for cases in which the alleged promise

by the employer [is] not sufficiently explicit.”).

       Plaintiff’s Response, which focuses almost exclusively on its allegations under breach of

covenant of good faith and fair dealing, does not dispute Defendants arguments or the law. Plaintiff

cites case law for the proposition that “Essentially, the implied covenant of good faith and fair

dealing helps ensure that both parties receive the benefit of their respective bargains. The concept

of the implied covenant of good faith and fair dealing requires that neither party do anything that

will injure the rights of the other to receive the benefit of their agreement.” Doc. 13 at 5. Plaintiff

suggest that he has sufficiently demonstrated “genuine issues of material fact” relating to his

wrongful termination such that dismissal must be denied. Id. at 6. Plaintiff then recites “several



                                                      9
exceptions” to the general rule that at-will employees may be dismissed at any time. Id. In making

his argument, Plaintiff quotes the New Mexico Supreme Court in Melnick for the exceptions to the

general rule, including that New Mexico does not recognize a cause of action for contractual

breach of an implied covenant of good faith and fair dealing. Melnick v. State Farm Mut. Auto.

Ins. Co., 1988-NMSC-012, ¶ 14, 106 N.M. 726, 730, 749 P.2d 1105, 1109. The Court rejects

Plaintiff’s arguments as vague and conclusory at best. Accepting the factual allegations in the

Complaint as true, the Court cannot construe that Defendant made any promises or created a

reasonable expectation that Plaintiff could only be fired for cause. Certainly, the fact that he was

allegedly employed for ten months and received a positive evaluation is not demonstrative of an

exception to the general rule permitting termination of at-will employment at any time. Compl., ¶

42. Accordingly, the Court dismisses Plaintiff’s claims for breach of contract (Count II) and

breach of the covenant of good faith and fair dealing (Count III).

IV.      “Malicious Interference with Employment/Prima Facie Tort” (Count IV).

         Plaintiff’s fourth and final claim for “malicious interference with employment/prima facie

tort” which repeats that Plaintiff was removed purportedly to “hide Defendant’s bad acts and lack

of proper COVID safety measures ” is similarly without merit3. Compl., ¶¶ 52-53. Defendant

argues that Plaintiff failed to plead the requisite elements of a prima facie tort claim. Doc. 7 at 12-

13. The Court agrees.

         Plaintiff Fails to Plead the Requisite Elements of a Prima Facie Tort

         “The theory underlying prima facie tort is that a party that intends to cause injury to another

should be liable for that injury, if the conduct is generally culpable and not justifiable under the



3
  In its Motion to Dismiss, Defendant is uncertain as to what exactly Plaintiff’s claim is and, therefore, addresses both
intentional interference with contract and prima facie tort. In its Response, Plaintiff only discusses prima facie tort.
The Court therefore limits its discussion to prima facie tort.

                                                               10
circumstances.” Schmitz v. Smentowski, 1990-NMSC-002, ¶ 37, 109 N.M. 386, 394, 785 P.2d 726,

734. The elements of a prima facie tort are: (1) An intentional, lawful act by defendant; (2) An

intent to injure the plaintiff; (3) Injury to plaintiff, and (4) The absence of justification or

insufficient justification for the defendant's acts. Id. New Mexico courts apply a balancing test to

determine liability under a prima facie tort claim. Hagebak v. Stone, 2003-NMCA-007, ¶ 25, 133

N.M. 75, 82–83, 61 P.3d 201, 208–09. (“The activity complained of must be balanced against its

justification and the severity of the injury, weighing: (1) the injury; (2) the culpable character of

the conduct; and (3) whether the conduct is unjustifiable under the circumstances.”) (internal

citation omitted).

        Defendant argues that Plaintiff’s Complaint fails to allege that Defendant terminated his

employment or took other against him with the intent to injure him. Doc. 7 at 14. In his Response,

Plaintiff recites the elements of a prima facie tort; argues that, “While a tort-feasor must act with

the intent to cause injury, and without justification or sufficient justification, it ‘need not be shown

that the act was solely intended to injure plaintiff’”; and asserts generally that, “The Complaint

more than satisfies the pleading standard for New Mexico…” Doc. 13 at 7-8.

        With respect to the element of intent, the New Mexico Supreme Court specified that

“Plaintiffs bear a heavy burden to establish the intent to injure.” Lexington Ins. Co. v. Rummel,

1997-NMSC-043, ¶ 12, 123 N.M. 774, 123, 945 P.2d 992, 995. The Court explained that “Intent

to injure is distinct from intent to commit the act which results in injury…The plaintiff must

produce more than a showing that injury is a natural and foreseeable consequence of the act.) Id.,

¶ 14, 123 N.M. at 123, 945 P.2d at 995. Moreover, the New Mexico Supreme Court limited the

scope of application of the tort:

        In recognizing prima facie tort, this Court emphasized the importance of limiting
        the cause of action. Prima facie tort was not intended to provide a remedy for every

                                                      11
       intentionally caused harm. Rather, the cause of action provides a remedy for acts
       committed with an intent to injure the plaintiff and without justification. Therefore,
       balancing the malicious intent of the defendant against both the justifications for
       the injurious act offered by the defendant and the severity of the injury is a
       necessary step in assessing whether a prima facie tort has been committed. Where
       there is no evidence of intent to injure, there is no need to proceed with the
       balancing test.

Id. (internal citation omitted) (emphasis added).

       Here, the Court concludes that Plaintiff has not adequately alleged the requisite

elements of a prima facie tort. Plaintiff’s general statement that he “stand[s] ready and

willing to amend their [sic] Complaint to provide a pleading that lays out the claim more

conclusively for the Defendant” is incorrect procedure to seek the Court’s permission to

amend the Complaint. Doc. 13 at 3; See Brooks v. Mentor Worldwide LLC, 985 F.3d 1272,

1283 (10th Cir. 2021) (“We have long held that bare requests for leave to amend do not

rise to the status of a motion and do not put the issue before the district court.”).

Accordingly, the Court dismisses Plaintiff’s claim for “malicious interference with

employment/prima facie tort” (Count IV).

                                     CONCLUSION

   For the reasons stated above, Defendant’s motion to dismiss is GRANTED.

       THEREFORE,

       IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 7) is hereby GRANTED for

the reasons described in this Memorandum Opinion and Order.

       A separate judgment will be entered.



                                                     ________________________________
                                                     KEA W. RIGGS
                                                     UNITED STATES DISTRICT JUDGE



                                                    12
